Exhibit 10.2


iParty Corp.


WRITTEN SUMMARY OF RENEWED ONE-YEAR PART-TIME CONSULTING ARRANGEMENT WITH MR.
VASSALLUZZO


May 27, 2009






     iParty Corp. shall renew its engagement of Joseph Vassalluzzo to provide
consulting services on a part-time basis over a one-year period beginning on May
27, 2009 (the date of termination of the prior year's arrangement) to iParty's
senior management, in particular iParty's Chairman and CEO, Sal Perisano, with
respect to various retail, operational, strategic, real estate and store
location issues, as may from time to time be necessary and appropriate. Such
services shall on occasion require Mr. Vassalluzzo's presence at iParty's
corporate headquarters in Dedham, Massachusetts and/or current or proposed store
location sites, principally in New England and Florida. On or before the end of
the one-year period commencing on May 27, 2009, iParty Corp. shall pay Mr.
Vassalluzzo one or more payments not to exceed $60,000 cash for services
rendered over the one-year period beginning on May 27, 2009, with such services
to be earned at a rate of $5,000 per month.